Citation Nr: 0408006	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  99-14 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by numbness of the hands and feet, to include as 
due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1982 to 
December 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, that denied service connection for a 
disability manifested by lack of circulation in the hands and 
feet.  This matter was previously before the Board in January 
2001 at which time it was remanded to the RO for further 
evidentiary development.  In October 2002, the Board 
undertook additional development pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002) (a regulation which has since been 
invalidated), and remanded the matter back to the Board in 
June 2003 in compliance with due process requirements.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Prior development in this case included obtaining 
clarification from a VA examiner who examined the veteran in 
August 2001 regarding the question of whether the veteran's 
reported symptoms of decreased sensation to light touch and 
pin prick were attributable to a known clinically diagnosed 
disorder.  In September 2001, the examiner provided 
clarification on this matter and provided a diagnosis, but 
the record is still devoid of a medical opinion regarding a 
possible link between the diagnosed current disorder and the 
veteran's active duty service.  Such an opinion is necessary 
in this case in view of the veteran's service medical records 
reflecting complaints of numbness.  Therefore, another 
addendum opinion should be requested from the August 2001 VA 
examiner and, if he is unavailable, the veteran should be 
afforded a new examination.  See 38 U.S.C.A. § 5103A(d) (West 
2002).

While the Board regrets that a remand of this matter will 
further delay a final decision on appeal, such action is 
necessary to comply with 38 C.F.R. § 3.159(c)(4) (2003).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The RO should return the claims file 
to the examiner who conducted the August 
2001 peripheral neuropathy examination 
and who provided a September 2001 
addendum opinion, and request that he 
indicate whether it is at least as likely 
as not (i.e. a 50 percent or higher 
degree of probability) that the veteran's 
diagnosis of idiopathic distal sensory 
neuropathy is related to the complaints 
of numbness noted in the veteran's 
service medical records.  

If, and only if, the examiner who 
conducted the August 2001 examination is 
not available, then the RO should 
schedule the veteran for an appropriate 
VA examination to assess the nature and 
etiology of the claimed numbness 
disability of the hands and feet.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should opine as to whether it is at least 
as likely as not (i.e. a 50 percent or 
higher degree of probability) that any 
upper and lower extremity diagnosis(es) 
is(are) related to the complaints of 
numbness noted in the veteran's service 
medical records.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the veteran's claim can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




